Citation Nr: 1127454	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for left lower extremity lumbar radiculopathy, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right lower extremity lumbar radiculopathy, currently rated as 10 percent disabling.

4.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a statement received in March 2010 the Veteran indicated that she was seeking service connection for a neck condition on a direct basis and "secondary to my service connected conditions."  In a March 2010 VCAA notice letter the RO stated that no action was being taken on the secondary basis of the neck claim as the Veteran did not identify the specific service-connected disability which resulted in the neck condition; the Veteran was informed that she had one year to inform VA of the specific service-connected condition that resulted in the neck condition.  The Veteran has not informed VA of the requested information, and has not expressed disagreement with the RO's adjudication of the claim as on a direct incurrence basis only.  As such, the issue of service connection for cervical spine disability as secondary to service-connected disability is not before the Board.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran had been in receipt of TDIU from March 15, 1997 through June 21, 2005, and is in receipt of a 100 percent rating, effective June 21, 2005.  Among the Veteran's service connected disabilities is bipolar disorder, rated 100 percent disabling, effective June 21, 2005.

VA's General Counsel in VAOPGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognized, however, that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Board notes that in the Veteran's case SMC under 38 U.S.C.A. § 1114(s) is already in effect.  As such, remanding the issue of entitlement to a TDIU would serve no purpose in this case.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected low back disability has been manifested by complaints of back pain with functional impairment comparable to limitation of low back flexion to no less than 35 degrees and limitation of low back extension to no less than 10 degrees; unfavorable ankylosis of the entire thoracolumbar spine is not shown or approximated.

2.  Throughout the rating period on appeal, the Veteran's left lower extremity disability has been manifested by complaints of constant, severe radiating pain, reduced left knee and ankle reflexes, and fair muscle strength resulting in moderate incomplete paralysis.

3.  Throughout the rating period on appeal, the Veteran's right lower extremity disability has been manifested by complaints of constant, severe radiating pain, reduced right knee and ankle reflexes, and fair muscle strength resulting in moderate incomplete paralysis.

4.  A cervical spine disability was not shown in service or within a year of discharge from service, and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a rating of 20 percent for left lower extremity lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8721 (2010).

3.  The criteria for a rating of 20 percent for right lower extremity lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8721 (2010).

4.  A cervical spine disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

By correspondence dated in January 2010 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claims such that the essential fairness of the adjudication is not affected.

As for the issue of service connection for cervical spine disability, by correspondence dated in March 2010 the Veteran was informed of the evidence and information necessary to substantiate that claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.

In January 2010 and March 2010 VA provided the Veteran notice on effective date and disability rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  The Veteran has undergone a VA examination that addressed the medical matters presented on the merits by the increased rating issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 VA examination obtained in this case is adequate, as it included an examination of the Veteran and elicited the Veteran's subjective complaints.  The VA examination described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board has considered whether the veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the claimed cervical spine disability and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to the cervical spine, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's cervical spine and her military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disabilities on appeal are entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Low back

Service connection for the Veteran's low back disability was granted in a December 1995 RO decision, and the Veteran's low back disability is currently rated as 40 percent disabling.  The Veteran's claim for an increased rating for service-connected low back disability was received on January 10, 2010, and the rating period on appeal is from January 10, 2009, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evidence of record does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that at the March 2010 VA spine examination the Veteran had lumbar spine flexion of 0 to 35 degrees, and lumbar spine extension of 0 to 10 degrees.  The evidence of record also does not approximate unfavorable ankylosis of the entire thoracolumbar spine when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the March 2010 VA examiner, while noting that there was pain, fatigue, weakness, lack of endurance, and incoordination on motion of the lumbar spine, did not indicate that there was any additional limitation of motion after the range of motion testing.

As for incapacitating episodes, bed rest prescribed by a physician has not been shown or asserted.

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that service connection is already in effect for left and right lower extremity lumbar radiculopathy.  Further, the March 2010 VA examiner noted that the Veteran had no bladder or bowel dysfunction.

In short, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's low back disability.

II.  Left and right lower extremity disability

Service connection for lower left and right extremity lumbar radiculopathy was granted in a September 2003 RO decision, and the Veteran's left and right lower extremity disabilities are currently rated as 10 percent disabling.  The Veteran's claim for these disabilities was received on January 10, 2010, and the rating period on appeal is from January 10, 2009, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Diagnostic Codes 8521, 8621, and 8721 pertain to neurological impairment of the external popliteal nerve (common peroneal).  These criteria provide for a 10 percent rating for mild incomplete paralysis, neuritis, or neuralgia of the external popliteal nerve.  A 20 percent rating is provided for moderate incomplete paralysis, neuritis, or neuralgia; and a 30 percent rating for severe incomplete paralysis, neuritis, or neuralgia.  A 40 percent rating requires complete paralysis.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

At the March 2010 VA examination, the Veteran reported radiating pain into the left and right lower extremity, including the feet.  The Veteran indicated that the radiating pain was constant and severe.  The Veteran needed a cane or walker for ambulation, and stated that she could walk one block for 10-15 minutes.  Examination revealed patellar reflex (bilaterally) of 1+, with Achilles reflex (bilaterally) of 1+.  Two point discrimination was noted as being abnormal, and sensory deficit of the legs and backs of the thighs was noted; muscle strength (knees, plantar flexion) was fair.

Based on the clinical findings from the March 2010 VA examination, and based on the Veteran's reports of constant, severe radiating pain (as evinced by VA treatment records), the Board finds that the Veteran's left and right lower extremity disabilities show or approximate moderate impairment.  As such, a rating of 20 percent for left and right lower extremity disability is warranted.

In determining whether the Veteran's left and right lower extremity disabilities warrant a disability rating in excess of 20 percent, each, the Board finds it significant that the March 2010 VA examiner noted that the Veteran's lower extremities had fair muscle strength.  In short, the Board concludes that the Veteran's left and right lower extremity disabilities do not more nearly approximate severe incomplete paralysis.  As such, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent, each, for the Veteran's left and right lower extremity lumbar radiculopathy.

Finally, with regard to the Veteran's increased rating claims, the Board must assess the competence and credibility of the Veteran and the lay statement submitted in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences concerning the disabilities on appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in her reports of the back and lower extremity pain that she experiences, and has based the decision to increase the ratings for lower extremity disabilities (at least in part) on her credible reports.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings being assigned in this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected low back and lower extremity disabilities are not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the service-connected disabilities.  The evidence does not reflect that the Veteran's lumbar spine disability, or right or left lower extremity lumbar radiculopathy, alone, has caused marked interference with her employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  Cervical spine disability

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records contain no complaints or diagnoses of neck or cervical spine disability.  

A March 2009 private MRI revealed degenerative disc disease of the cervical spine.

No cervical spine disability was noted in the Veteran's service medical records, and no health professional, VA or private, has related the Veteran's cervical spine disability to her period of active service.  In short, the evidence of record reveals that the first objective medical evidence of cervical spine disability was years following service.  Since the medical evidence of record indicates that the Veteran did not have chronic cervical spine disability during service (which precludes demonstration of continuity of symptomatology), nor within a year of discharge from service, and since no health professional has related the Veteran's cervical spine disability to her period of active service, the preponderance of the medical evidence is against service connection for a cervical spine disability.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first hand knowledge (i.e., experiencing or observing pain in her neck).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board again observes that the Veteran's service treatment records contain no complaints related to the cervical spine, and the Veteran made no complaints of any neck pain at VA examinations in October 1995 and September 1996, and a cervical spine disability was not diagnosed until years following service.  Further, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In sum, as the preponderance of the evidence weighs against the Veteran's claim of service connection for cervical spine disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

A rating of 20 percent for left lower extremity lumbar radiculopathy is granted, subject to the applicable law governing the award of monetary benefits.

A rating of 20 percent for right lower extremity lumbar radiculopathy is granted, subject to the applicable law governing the award of monetary benefits.

Service connection for cervical spine disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


